 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFunky, Inc.' and Local 512, Warehouse & OfficeWorkers' Union, International Ladies' GarmentWorkers' Union, AFL-CIO,2Petitioner. Case21-RC-16157January 14, 1981DECISION ON REVIEW ANDDIRECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn December 26, 1979, the Acting Regional Di-rector for Region 21 issued a Decision and Direc-tion of Election in the above-entitled proceeding inwhich he found appropriate a unit of all productionand maintenance employees including cutters,spreaders, helpers, pickers, packers, billers, examin-ers, and truckdrivers at the Employer's facility lo-cated at 1301 South Hope Street, Los Angeles,California; excluding all sales employees, officeclerical employees, designers, patternmakers,sample makers, guards, and supervisors as definedin the Act. Thereafter, in accordance with Section102.67 of the National Labor Relations BoardRules and Regulations, Series 8, as amended, theEmployer filed a timely request for review of theActing Regional Director's decision, contending,inter alia, that a unit limited to all production andmaintenance employees is inappropriate, and thatthe only appropriate unit should also include thedesigners, patternmaker, and sample makers.On January 22, 1980, the National Labor Rela-tions Board by telegraphic order granted the re-quest for review insofar as it related to the unitplacement of the patternmaker and sample makers.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the entire record in thiscase and hereby makes the following findings:The Employer is a California corporation en-gaged in the manufacture of garments at its 1301South Hope Street, Los Angeles, California, facili-ty. The Petitioner seeks a unit of all production,maintenance, and shipping employees; excluding allsales employees, office clerical employees, design-ers, patternmakers, sample makers, guards and su-pervisors as defined in the Act. There is no historyof collective bargaining in the petitioned-for unit.In finding the petitioned-for unit to be appropri-ate, the Acting Regional Director relied on thephysical separation of the excluded employees fromthe employees in the petitioned-for unit, as well asI The name of the Employer appears as amended at the hearing.2 The name of the Union appears as amended at the hearing.254 NLRB No. 42the nonintegration of functions performed by thepetitioned-for employees with respect to the tasksperformed by the excluded employees. In addition,the Acting Regional Director found the pattern-maker to be the highest paid hourly employee.These factors, combined with the fact that thesample makers are supervised primarily by AnnieDiPasquale, who has no authority over the peti-tioned-for employees; and that the excluded em-ployees have limited contact with the petitioned-for employees, led the Acting Regional Director tofind the petitioned-for unit to be appropriate. Forthe reasons set forth below, we agree with the find-ings and conclusions of the Acting Regional Direc-tor.The Board has long held that "[T]he manner inwhich a particular employer has organized hisplant and utilizes the skills of his labor force has adirect bearing on the community of interest amongvarious groups of employees in the plant and isthus an important consideration in any unit deter-mination." International Paper Company (SouthernKraft Division), 96 NLRB 295, 298, fn. 7 (1951). Al-though the Employer herein urges that the appro-priate unit include the disputed classifications, wenote in this regard that the petitioned-for unit: cut-ting department and warehouse employees, is thefocal point of the Employer's production process.Thus, although the Employer designs and con-structs a pattern, and makes samples of the gar-ments it hopes to sell, the only part of the mass-production process in which the Employer engagesis cutting and shipping. Other than the samplemakers, it employs no other sewing machine opera-tors, but rather subcontracts the garment construc-tion to contract sewers. In addition, and as notedby the Acting Regional Director, the designers,patternmaker, and sample makers do not work inthe production area with the cutters, but rather inthe "general offices," physically separated from thecutting floor and shipping area, where they workclosely with the Employer's executives who areprimarily concerned with the "pre-production"process of developing a garment that will not only"sell," but that can also be easily and efficientlyproduced. Thus, with respect to the sample makers,and contrary to our dissenting colleague, we notethat, although the employees in that classificationdo operate sewing machines, the focus of theirtask, along with the designers and patternmaker, isto participate in the formulation of a prototype gar-ment. The sample makers must therefore be distin-guished from the general classification of sewingmachine operators, who are most often engaged inthe routine mass-production of garments after their372 FUNKY, INC.design and manner of production has already beenconclusively determined.Moreover, and contrary to our dissenting col-league who raises the rubric of "community of in-terest" in urging the appropriateness of a "wall-to-wall" unit, we hold, in agreement with the ActingRegional Director, that the facts herein show thatthe disputed classifications do not share a commu-nity of interest with the petitioned-for cutting andshipping employees. Thus, the Acting Regional Di-rector found3that the sample makers go into thecutting area only when it appears that material hasbeen improperly cut by the cutters. Likewise, thepatternmaker has contact with the cutting depart-ment only when the cutter has a problem in per-fecting the pattern. In addition, and as noted supra,the patternmaker and sample makers work in the"general offices" in proximity to the designers andthe Employer's executive officers. Finally, there isno evidence of employee interchange between thedisputed classifications and the employees in thepetitioned-for unit. Thus, upon consideration of allthe facts, we are in agreement that there is not thesignificant degree of functional integration betweenthe petitioned-for unit and the disputed classifica-tions, nor is there the commonality of employeeskills and functions that would dictate inclusion of3 Our dissenting colleague does not contend that the Acting RegionalDirector misconstrued the facts, but rather assumes as fact what therecord evidence does not reveal. Thus, Member Jenkins proceeds froman assumption that this Employer's operations are "integrated." and thenconcludes that, "it would not be unreasonable to believe [in the absenceof relevant evidence] that the sample makers and patternmaker havemore contact with the cutters than the cutters have with the shippingemployees." Speculation has never been a satisfactory substitute for facts;nor will speculation overcome the Board's policy of giving great weightto a petitioner's desire as to unit scope, as well as the policy that it is notessential that the petitioned-for unit be the most appropriate unit. In addi-tion, we find that the Petitioner, on the basis of the record evidence out-lined, infra, has rebutted any presumption of a plantwide unit herein. See.generally. Marks Oxygen Company of Alabama, 147 NLRB 228 (1964).Contrary to our dissenting colleague, inclusion of the "deleted" lan-guage cited by him in fn. 6 of his dissent changes neither the result of ourdecision nor our analysis of our colleague's dissent. Thus, althoughMember Jenkins refers to certain facts which he believes establish an in-tegrated operation. he nonetheless concedes that, "In fact, the record failsto disclose the degree of employee interaction that occurs during themovement of materials through the various operations within the plant."Indeed, functional integration of an employer's operations, and inter-changeability and contact among employees, have traditionally been con-sidered as separate factors in determining whether or not a community ofinterest exists among an employer's employees. See. for example. Leaf-Chronicle Company, 244 NLRB 1104 (1979), wherein the Board found ap-propriate a separate unit of newsroom employees based, in part, on theEmployer's organization of its operations, as well as on the minimal con-tact of newsroom employees with the editorial employees at the Employ-er's "outlying papers'; and Capitol City. Inc., 212 NLRB 418 (1974),wherein the Board found the unit sought by that petitioner to be appro-priate based on "distinct skills. lack of interchange, separate work areaand immediate supervision, higher average wages, and limited contactwith other employees." (212 NLRB at 419.) While our colleague maytherefore present an arguable case in favor of finding a functionally inte-grated operation-an argument which we do not believe the facts sup-port-he cannot, by virtue of the record before us and by his own admis-sion, present facts which might factually support a finding of significantemployee interaction.the patternmaker and sample makers in the peti-tioned-for unit.Accordingly, we find that, based on the factsherein, the patternmaker and sample makers do notshare a community of interest with the petitioned-for unit and that a unit limited to the Employer'sproduction, maintenance, and shipping employeesis appropriate.4For the reasons stated above, we conclude thatthe following employees of the Employer representa unit appropriate for the purposes of collectivebargaining within the meaning of the Act:All production and maintenance employees in-cluding cutters, spreaders, helpers, pickers,packers, billers, examiners, and truckdriversemployed by the Employer at its facility locat-ed at 1301 South Hope Street, Los Angeles,California; excluding all sales employees, officeclerical employees, designers, patternmakers,sample makers, guards and supervisors as de-fined in the Act.As the election has already been conducted andall unit employees have had an opportunity to casttheir ballots, we shall direct the Regional Directorto open and count the ballots cast by all employeesof the Employer in the appropriate bargaining unit,and to issue a tally of ballots.DIRECTIONIt is hereby directed that the Regional Directorfor Region 21 shall, pursuant to the Board's Rulesand Regulations, Series 8, as amended, within 10days from the date of this Decision on Review andDirection, open and count the valid ballots cast inthe election held on January 29, 1980, and prepareand cause to be served on the parties a tally of bal-lots in accordance with Section 102.69 of theBoard's Rules and Regulations, Series 8, as amend-ed, which shall thereafter be applicable to the fur-ther processing of this matter.MEMBER JENKINS, dissenting:Unlike my colleagues, I find that the samplemakers and patternmaker share a community of in-terest with other employees in the requested unitand that a unit excluding them is inappropriate.4 There is limited precedent in this area since in most cases the peti-tioning union requested a unit of cutters only. We find the larger unitrequested by Petitioner herein, which includes shipping employees. to beappropriate, since no one here argues that only a unit of cutters is appro-priate, or that the cutters employed by this Employer should be function-ally designated as a "craft" unit See, generally. Arnell of California. 217NLRB 986 (1975) With respect to the patternmaker, we note that heworks closely with the designers and should therefore be excluded. Cf.Sir James. Inc.. 97 NLRB 1572 (1952), where the patternmaker thereserved as a cutter when not making patterns, and where the petitioningunion had no objection to her inclusion in a unit of cutter,.373 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record shows that the Employer's operationstarts with the designers who, working closelywith the Employer's president, create a design fora garment. Thereafter the designers make a pattern,the cutters cut the material, and the sample makersmake one sample. If the sample is approved formarketing, 12 duplicate samples are cut by the cut-ters and sewn either by the sample makers or con-tract sewers, depending on the sample makers'work loads. These duplicates are then supplied tosales personnel. Upon receipt of orders for a par-ticular garment, the patternmaker makes a final fin-ished pattern for use in the cutting department.Material is delivered to the cutting department inbulk where it is cut to the pattern. The parts arethen shipped to the subcontractors who do thesewing. The finished product is returned to theshipping department where it is prepared for ship-ment to the customer. The Employer does no pro-duction sewing on its premises.My colleagues' effort to justify the exclusion ofthe sample makers and patternmaker by claimingthat they perform "pre-production" work while thecutters perform "production" work is undercut bythe record evidence. Assuming arguendo such a di-vision existed, it is clear that the cutters perform"pre-production" work when they cut the firstsample and the 12 duplicate samples, supra. Similar-ly, it would seem clear that the patternmaker per-forms "production" work when he makes the finalfinished pattern for the cutters, supra. In short, theEmployer's operations are not susceptible to such adivision, at least not for the purpose of separatingthe work duties of the sample makers, pattern-makers, and cutters.Instead, the record shows that the Employer'soperations are functionally integrated with the em-phasis on the design and production of sample gar-ments followed by the preparation of materials forshipment to subcontractors who sew the finishedproduct. Indeed, under my colleagues' analysis, thesole "production" function performed by the Em-ployer's employees is the cutting of the bulk mate-rial to be sent to the subcontractors. Obviously,however, the Employer's integrated operationscannot be divided so sharply. Likewise, I note thatneither the disputed employees nor the cutters ex-ercise skills which separate them on a craft basis.5Nor is there sufficient evidence in the recordbefore us to find that the disputed employees havea separate community of interest based on physicalseparation or absence of work contacts. In fact, therecord fails to disclose the degree of employee in-teraction that occurs during the movement of ma-terials through the various operations within theplant. But from the nature of the integrated oper-ations described above, it would not be unreason-able to believe that the sample makers and pattern-maker have more contact with the cutters than thecutters would have with the shipping employees.6Finally, I note that the disputed employees workthe same hours and have the same benefits andcomparable rates of pay as other employees in theunit.7In short, I find that the sample makers andpatternmaker share similar terms and conditions ofemployment and are an integral part of the Em-ployer's production process. Hence, I dissent fromthe exclusions of the sample makers and pattern-maker from the unit found appropriate here.' The record fails to show that the sample makers are other than expe-rienced sewing machine operators. Thus, I see no relevance to my col-leagues' effort to distinguish the sample makers' functions from sewingmachine operators who perform routine production sewing, especiallyhere where the Employer does not employ such sewing machine opera-tors and the sample makers and cutters both participate in the develop-ment of the sample or prototype garments.I note that my colleagues acknowledge that the sample makers gointo the cutting area when it appears that material has been improperlycut by the cutters and that the patternmaker has contact with the cuttingdepartment when the cutter has a problem in perfecting the pattern. Mycolleagues accuse me of proceeding from an "assumption" that the Em-ployer's operations are integrated. But my conclusion that the Employ-er's operations are integrated is based on record evidence summarized inmy dissent; it is not "taken for granted without any evidence." My col-leagues accuse me of engaging in speculation. But they quote only part ofthe alleged offending sentence-deleting the introductory clause andomitting any reference to the footnote appended to the sentence-whichclearly represents an inference that follows from record evidence and in-dications summarized in my dissent. If my colleagues intended to accuseme of drawing unwarranted inferences, they should have said so andperhaps, why the inferences are unwarranted.7 Unlike the Regional Director and my colleagues I find no signifi-cance in the fact that the patternmaker is the highest paid employee, par-ticularly here where the record fails to reveal the various pay rates.374